Order awarding plaintiff summary judgment pursuant to rule 113 of the Rules of Civil Practice unanimously affirmed, with ten dollars costs and disbursements. Judgment entered on said order in favor of the plaintiff and against the defendant modified, on consent of the respondent, by reducing the amount of recovery to the sum of $2,633.85, with interest and costs, and, as so modified, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J. Hagarty, Carswell, Johnston and Taylor, JJ.